Citation Nr: 1611737	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-37 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 25, 2014, and in excess of 40 percent beginning on April 25, 2014.

2. Entitlement to a separate compensable rating for right lower extremity radiculopathy, secondary to service-connected for degenerative disc disease of the lumbar spine.

3. Entitlement to a separate compensable rating for left lower extremity radiculopathy, secondary to service-connected for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1997 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

In an August 2014 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 40 percent for degenerative disc disease of the lumbar spine beginning on April 25, 2014. Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in an April 2014 Board decision. 
There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO obtained and associated with the file the Veteran's updated VA treatment records. The RO also obtained a new VA examination to determine the current nature and severity of the Veteran's degenerative disc disease of the lumbar spine. As directed by the Board, the examiner specifically addressed any neurological impairment, including radiculopathy, and opined on whether these impairments are separate from the Veteran's service-connected bilateral lower extremity peripheral neuropathy, secondary to diabetes mellitus. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's degenerative disc disease of the lumbar spine has been manifested by symptoms and impairment including forward flexion of the thoracolumbar spine of 30 degrees or less.

2. For the entire rating period on appeal, the Veteran's degenerative disc disease of the lumbar spine did not manifest in unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

3. For the entire rating period on appeal, the Veteran's right lower extremity radiculopathy has been manifested by symptoms and impairment including decreased muscle strength, decreased reflexes, severe constant pain, and decreased sensation to light touch throughout the length of the legs.

4. For the entire rating period on appeal, the Veteran's right lower extremity radiculopathy did not manifest in complete paralysis of the sciatic nerve or muscular atrophy.

5. For the entire rating period on appeal, the Veteran's left lower extremity radiculopathy has been manifested by symptoms and impairment including decreased muscle strength, decreased reflexes, severe constant pain, and decreased sensation to light touch throughout the length of the legs.

6. For the entire rating period on appeal, the Veteran's left lower extremity radiculopathy did not manifest in complete paralysis of the sciatic nerve or muscular atrophy.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no higher, for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2015).

2. The criteria for a rating of 40 percent, but no higher, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.68, 4.71a, DC 8620 (2015).

3. The criteria for a rating of 40 percent, but no higher, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.68, 4.71a, DC 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). In addition, general notice is required regarding how disability ratings and effective dates are assigned. Id. In this case, the Veteran was provided with notice that complied with the VCAA in January 2009. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include the Veteran's identified VA treatment records, VA examination reports from February 2009 and April 2014, and the Veteran's statements.

The Veteran was afforded VA examinations in February 2009 and April 2014. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board has previously held that the February 2009 VA examination was inadequate for rating purposes with regard to the radicular symptoms and directed the RO to schedule the Veteran for another examination. The April 2014 VA examination was thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim. The April 2014 VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. Id. In addition, the April 2014 VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work. As a result, the Board finds the April 2014 VA examination to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Rating - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015). The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations. See 38 C.F.R. § 4.45 (2015). It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Increased Rating for Degenerative Disc Disease of the Lumbar Spine - Analysis

The Veteran is in receipt of a 10 percent rating for degenerative disc disease of the lumbar spine prior to April 25, 2014, and a 40 percent rating beginning on April 25, 2014. This disability is currently rated under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome, IVDS). Code 5243 provides that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever methods results in a more favorable rating for the Veteran. Id. As such, the Board will first consider entitlement to an initial higher rating under the General Rating Formula for Diseases and Injuries of the Spine and then consider entitlement under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a (2015). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2015).

In a June 2008 report, a radiologist indicated that the Veteran had mild levoscoliosis. 

The Veteran was afforded a VA examination in February 2009 as to the nature and severity of his degenerative disc disease of the lumbar spine. The examination report indicated that the Veteran experienced constant pain with exacerbations. He reported weekly severe flare-ups that lasted for hours, and were precipitated by standing for 20 minutes or more. He also reported additional diminished range of motion and more difficulty and pain with walking during flare-ups. The VA examiner noted mild levoscoliosis, lumbar lordosis, and mild kyphosis. The VA examiner stated that there was no abnormal gait. The VA examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for the Veteran's abnormal spine condition. The examination report indicates that the veteran had 85 degrees of flexion, the combined range of motion for the thoracolumbar spine was 215 degrees, and noted that there was objective evidence of pain on active range of motion. The examiner stated that there was no additional limitation after three repetitions of range of motion. 

In an April 2009 Notice of Disagreement, the Veteran stated that the range of motion testing in the February 2009 VA examination does not accurately reflect his true range of motion. He stated that he informed the examiner that it was painful to continue the movement, and that "with tears [he] tried for more [motion]," and the VA examiner put her hand on his back and pushed him to move further, despite the pain. He specifically stated that the VA examiner "used her hands to assist/push me beyond pain." 

In an April 2013 x-ray report, the veteran's physician noted that the Veteran had "stable minimal scoliosis." 

The Veteran was afforded a VA examination in April 2014 as to the nature and severity of his lumbar degenerative disc disease and radiculopathy. The Veteran reported flare-ups were exacerbated or aggravated by walking more than 50-60 feet, standing for two to three minutes, lifting more than seven to ten pounds (one time), and sitting for more than five minutes. He reported that during flare-ups he was unable to bend his spine repeatedly, work overhead, squat or kneel, climb ladders, or use foot or hand controls. He also reported avoiding pushing/pulling, stairs, and inclines/declines during flare-ups. The Veteran indicated that these flare-ups occurred daily, were secondary to activities of daily living, and lasted for one and a half to five hours. 

During the April 2014 VA examination, the Veteran's flexion was 20 degrees, with painful motion beginning at 20 degrees. His combined range of motion for the thoracolumbar spine was 95 degrees. His range of motion was the same after repetitive motion. His functional loss after repetitive use included less movement than normal; weakened movement; excess fatigability; incoordination, pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance. The VA examiner noted that the Veteran had localized tenderness or pain to palpation of the lumbar spine. The examiner also noted that the Veteran had muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour. The VA examiner diagnosed the Veteran with IVDS, and stated that the Veteran reported having incapacitating episodes having a total duration of at least six weeks during the past 12 months.

As to the claim for a rating in excess of 10 percent prior to April 25, 2014, the Board finds that the weight of the lay and medical evidence of record supports a finding that the Veteran is entitled to a rating of 40 percent for the entire appeal period.  The Veteran reported being pushed to continue motion beyond the point at which pain began during the February 2009 VA examination. The February 2009 VA examination report indicates that the Veteran had pain with movement, but does not indicate the point at which pain began. Therefore, the range of motion results from the February 2009 VA examination are unreliable. The only reliable range of motion tests in the record are contained in the April 2014 VA examination report. The Veteran has made no allegations that his lumbar degenerative disc disease or range of motion has worsened during the pendency of the present appeal. Therefore, the Board finds that the weight of the lay and medical evidence of record supports a finding that the Veteran is entitled to a rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine for the entire appeals period.

The Board finds that the Veteran has not been diagnosed with unfavorable ankylosis of the thoracolumbar spine at any time during the appeal period. As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine in excess of 40 percent is not warranted for the entire appeal period.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243. 

In this case, the April 2014 VA examination reports indicate that the Veteran reported incapacitating episodes having a total duration of at least six weeks within the preceding 12 months. However, the examination reports note that the Veteran did not require bed rest prescribed by a physician and treatment by a physician.   There is no other evidence demonstrating incapacitating episodes as provided for in the rating criteria.  For these reasons, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted. See 38 C.F.R. § 4.71a. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 40 percent for degenerative disc disease of the lumbar spine, for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2015).

Entitlement to a Separate Compensable Rating for Left and Right Lower Extremity Radiculopathies - Analysis

With respect to the Veteran's claim for a higher evaluation of his degenerative disc disease of the lumbar spine, the Board must consider the potential application of other applicable provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath, 1 Vet. App. at 595. As stated above, the Veteran is currently rated under DC 5243 and evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Therefore, the Board has considered whether a separate rating is warranted for any objective neurologic abnormalities, including radiculopathy.

In a June 2008 report, a radiologist noted that the Veteran had a history of low back pain that periodically radiated down both legs.

In the February 2009 VA examination report, the VA examiner indicated that the Veteran experienced radiation into his legs, bilaterally, upon standing for 20 minutes.

The Veteran was afforded a VA examination in April 2014 which addressed the nature and severity of his radiculopathy. The April 2014 VA examiner diagnosed the Veteran with sciatic nerve neuritis of the lumbar spine. He noted that there was no muscle atrophy in either leg, though there was some decrease in muscle strength. He also noted bilateral hypoactive deep tendon reflexes and decreased sensation to light touch throughout the length of both the right and left legs. The VA examiner indicted that the Veteran experienced the following radicular symptoms in both the right and left legs: severe constant pain; moderate intermittent pain; severe paresthesias and/or dysesthesias; and severe numbness. He opined that the overall severity of the Veteran's radiculopathy was moderate, bilaterally.

The April 2014 VA examiner also opined that the bilateral radiculopathy is separate and distinct from the Veteran's service-connected bilateral lower extremity diabetic peripheral neuropathy. He stated that the etiology of radicular signs is associated with peripheral nerve compression, not diabetic peripheral neuropathy. He also stated that the diabetic peripheral neuropathy involved the Veteran's feet, while the separate and distinct bilateral radicular pain involved his legs. This opinion is adequate for rating purposes, as the VA examiner accurately described the Veteran's radicular symptoms, provided an opinion as to the etiology, and included adequate reasons and bases for his opinion.

In light of the April 2014 VA examiner's diagnosis of bilateral sciatic nerve neuritis of the lumbar spine and opinion that the symptoms of radiculopathy are separate and distinct from the symptoms of the service-connected diabetic peripheral neuropathy, the Board finds that the Veteran is entitled to separate compensable ratings for right and left lower extremity radiculopathy. Therefore, the Board must look to DC 8520 and 8260 to determine the appropriate disability rating for the diagnosed bilateral sciatic nerve neuritis. Since the VA examiner reported that the Veteran's symptomatology was identical for the left and right lower extremities, the Board's severity analysis must be applied to both the left and right lower extremities.

DC 8520 and 8620 provide ratings for paralysis and neuritis, respectively, of the sciatic nerve. Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." Id. A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy. A 40 percent disability rating is assigned for moderately severe, incomplete paralysis. A 20 percent disability rating is assigned for moderate, incomplete paralysis. A 10 percent disability rating is assigned for mild, incomplete paralysis. 38 C.F.R. § 4.124a, DC 8620. 

Neuritis is to be rated as incomplete paralysis. Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis. Id. The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis. 
38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

There is no indication that the Veteran has complete paralysis of the sciatic nerve, as required for an 80 percent rating under DC 8620. The April 2014 VA examiner reported that there was no muscular atrophy of either leg, so the Veteran does not meet the requirements for a 60 percent rating. While the VA examiner described the Veteran's overall bilateral radiculopathy as "moderate," this finding is not binding on the Board. 

The Board finds that weight of the evidence, both lay and medical, supports a finding that the Veteran's radiculopathy is best categorized as "moderately severe," bilaterally, This is consistent with the April 2014 VA examiner's reported findings that the Veteran experiences some decreased bilateral muscle strength, decreased bilateral reflexes, severe constant bilateral pain, and decreased sensation to light touch throughout the length of both legs. Based on these findings, the neural involvement is not wholly sensory and a finding of "moderately severe" bilateral impairment is appropriate. For these reasons, the evidence supports a disability rating of 40 percent for both the left and right lower extremity radiculopathies.

Despite reports of radicular pain and possible sciatica in the Veteran's medical records as far back as 2008, which were contained in the claims file throughout the pendency of this appeal, the Veteran was not afforded a VA examination as to his radicular symptoms until April 2014. While the descriptions of radicular pain in the Veteran's medical treatment records are insufficient for determining the severity of his radiculopathy for rating purposes, the medical records do document continuous complaints throughout the rating period on appeal. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 40 percent disability rating for each lower extremity for the entire rating period on appeal.

The combined rating for right lower extremity peripheral neuropathy, secondary to diabetes mellitus, and right lower extremity radiculopathy, secondary to degenerative disc disease of the lumbar spine, is 60 percent. See 38 C.F.R. § 4.25. The combined rating for left lower extremity peripheral neuropathy, secondary to diabetes mellitus, and left lower extremity radiculopathy, secondary to degenerative disc disease of the lumbar spine, is also 60 percent. Id. Therefore, the amputation rule does not come into play, as the rating for an upper third lower extremity amputation, one-third of the distance from perineum to knee joint measure from perineum, is 80 percent. See 38 C.F.R. §§ 4.68, 4.71a, DC 5161. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports separate disability ratings of 40 percent for both the left and right lower extremity radiculopathies for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for a major depressive disorder, diabetes mellitus, degenerative disc disease of the lumbar spine, and peripheral neuropathy of the upper and lower extremities, bilaterally.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's degenerative disc disease of the lumbar spine are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202. The Veteran is receiving the maximum schedular rating based on range of motion for the entire appeals period. A rating in excess of 40 percent for degenerative disc disease of the lumbar spine based on the General Rating Formula for Diseases and Injuries of the Spine requires ankylosis, which the Veteran does not have. Therefore, the Veteran is receiving the maximum possible schedular rating based on range of motion and cannot receive a higher schedular rating based on limitation of motion during flare-ups.  In addition, the symptoms related to radiculopathy attributable to the back disability are adequately contemplated by the schedular criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran was granted a total disability rating based on individual
unemployability (TDIU) due to service-connected disabilities from October 5, 2009.  He was granted a combined total disability rating of 100 percent from April 25, 2014. Therefore, entitlement to a TDIU is not considered part of the present appeal.






	(CONTINUED ON NEXT PAGE)






ORDER

For the entire rating period on appeal, a 40 percent rating for degenerative disc disease of the lumbar spine is granted.

For the entire rating period on appeal, a separate 40 percent rating for right lower extremity radiculopathy is granted.

For the entire rating period on appeal, a separate 40 percent rating for left lower extremity radiculopathy is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


